United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS       September 23, 2003
                        FOR THE FIFTH CIRCUIT
                                                          Charles R. Fulbruge III
                                                                  Clerk

                             No. 03-40222
                           Summary Calendar



UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

JOSE LUIS SERRANO-SANTIAGO,

                                     Defendant-Appellant.

                         --------------------
             Appeal from the United States District Court
                  for the Southern District of Texas
                        USDC No. B-02-CR-508-1
                         --------------------

Before SMITH, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

     Jose Luis Serrano-Santiago appeals his guilty-plea

conviction and sentence for being an alien unlawfully found in

the United States after deportation, in violation of 8 U.S.C.

§ 1326(a).

     Serrano argues that his conviction and sentence are invalid

because the FED. R. CRIM. P. 11 guilty plea colloquy was delegated

to the magistrate judge.    Serrano concedes that this argument is


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 03-40222
                                 -2-

foreclosed by circuit precedent, but raises it to preserve the

issue for further review.   We held in United States v. Dees, 125
F.3d 261, 266-69 (5th Cir. 1997), that 28 U.S.C. § 636(b)(3)

provides a magistrate judge with the statutory authority to

conduct a FED. R. CRIM. P. 11 guilty plea proceeding and that this

delegation of authority does not violate the Constitution.

Therefore, Serrano’s argument is foreclosed.

     Serrano also argues that his state conviction for aggravated

assault, for which he received an imprisonment term of one year,

was a misdemeanor that does not qualify as an aggravated felony

under 8 U.S.C. § 1101(a)(43)(F) and therefore the district court

erred when it increased his base offense level by eight levels

pursuant to U.S.S.G. § 2L1.2(b)(1)(C).     He concedes that this

argument is also foreclosed, but raises it to preserve it for

further review.

     We held in United States v. Urias-Escobar, 281 F.3d 165,

167-68 (5th Cir. 2002), cert. denied, 536 U.S. 913 (2003), that a

crime deemed a misdemeanor under state law could fall within the

definition of 8 U.S.C. § 1101(a)(43)(F) as a crime of violence

punishable by at least one year of imprisonment and could thus be

considered an aggravated felony under U.S.S.G. § 2L1.2.     The

court in Urias-Escobar analyzed a pre-2001 version of the

Guidelines.   Although the 2001 Guidelines were amended to include

a definition of a misdemeanor, and that definition is included in

U.S.S.G. § § 2L1.2, comment. (n.3(A)), there was no change in the
                           No. 03-40222
                                -3-

Sentencing Guidelines as to what constitutes an aggravated felony

under U.S.S.G. § 2L1.2.   See United States v. Posadas-Mendez,

No. 02-41542, 1-2 (5th Cir. May 13, 2003)(unpublished).

Therefore, the reasoning of Urias-Escobar forecloses Serrano’s

argument, and his state conviction for aggravated assault for

which he was sentenced to one year of imprisonment is an

aggravated felony under the 2002 version of the Guidelines.     See

Posadas-Mendez, No. 02-41542, 1-2; Urias-Escobar, 281 F.3d at

167-68.

     AFFIRMED.